— Appeal by the defendant from two judgments of the County Court, Suffolk County (Copertino, J.), both imposed November 18, 1985.
Ordered that the judgments are affirmed (see, People v Frederick, 45 NY2d 520 [need for finality of pleas]; People v Serrano, 15 NY2d 304 [plea to avoid higher sentence after a trial valid]; People v Banks, 117 AD2d 611, lv denied 67 NY2d 939 [CPL art 440 motion is proper vehicle for dehors the record accusations]; People v Baldi, 54 NY2d 137 [only reasonable competence of attorney is required]). Mangano, J. P., Brown, Lawrence, Weinstein and Kunzeman, JJ., concur.